December 01, 2006


Mr. J. Brett Busby
Mayer, Brown, Rowe, & Maw LLP
700 Louisiana St., Suite 3400
Houston, TX 77002-2730


Mr. Robert L. Ketchand
Boyer & Ketchand, P.C.
Nine Greenway Plaza, Suite 3100
Houston, TX 77046
Mr. Richard P. Hogan Jr.
Pillsbury Winthrop Shaw Pittman, L.L.P.
Two Houston Center
909 Fannin, Suite 2000
Houston, TX 77010

RE:   Case Number:  04-0194
      Court of Appeals Number:  01-01-00079-CV
      Trial Court Number:  97-29163

Style:      EMZY T. BARKER, III AND AVA BARKER D/B/A BRUSHY CREEK BRAHMAN
      CENTER AND BRUSHY CREEK CUSTOM SIRES
      v.
      WALTER W. ECKMAN, INDIVIDUALLY AND AS NOMINEE AND TRUSTEE, ECKMAN,
      INC., AND LARRY ECKMAN

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |
|   |Mr. P. M.         |
|   |Schenkkan         |